DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from Korean application KR10-2019-0171714 filed in Korea on 12/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 6-7, filed 02/08/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn. 
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	 The application has been amended as follows: 
IN THE CLAIMS filed 02/08/2022: claims 18-20 are cancelled hereby for being withdrawn claims.  


Allowable Subject Matter
6.	Claims 1, 2, 4, 6-17 are allowed.

CHEN et al., (US2018/0136773A1, hereinafter as, CHEN). 
In regards to claim 1, in the first embodiment, CHEN discloses a display device (fig.1, 1A, touch display panel), comprising: a lower panel including a first substrate (fig.1, para 0026, the substrate 100) and at least one transistor disposed on the first substrate (TFT disposed on the substrate 100, fig. 3C); and an upper panel facing the lower panel and including a first touch conductive layer including a second substrate (fig.1, upper substrate 102 faces the substrate 100 and includes 108 which is a first conductive layer), 
In the first embodiment, CHEN doses not fully disclose sensing electrodes disposed on the second substrate and including a first sensing electrode, and sensing lines including a second sensing line, a first insulating layer disposed on the first touch conductive layer, and a second touch conductive layer disposed on the first insulating layer including a blocking layer overlapping the sensing electrodes and the sensing lines and a connection electrode overlapping the first sensing electrode, the first sensing line, and the second sensing line. 
In the fifth embodiment of figs. 10-12, CHEN discloses sensing electrodes disposed on the second substrate (fig.10, the first conductive layer 108 having touch electrodes is interpreted to be formed with upper substrate as it is placed above the display layer 104, an obvious variant thereof and understood by one of ordinary skill in the art) and including a first sensing electrode, and sensing lines including a second sensing line (touch electrodes 114 and touch conducting lines 116, para 0027), a first insulating layer disposed on the first touch conductive layer (insulating layer 130 over the layer 108, fig.11), and a second touch conductive layer disposed on the first insulating layer (fig. 11, insulating layer 144 over the insulating layer 130) including a blocking layer (shielding layer 146, para 0040, fig.12) overlapping the sensing electrodes and the sensing lines (figs. 11-12, shield layer 146 would overlap electrodes 114 and 116) and a connection electrode (fig.11, bridge used in the via hole V4 + 116 +114 taken together as connection electrode) overlapping the first sensing electrode, the first sensing line, and the second sensing line (fig.11, the connection structure overlaps touch conductive lines 116 (at least two lines), the touch electrodes 114) wherein the connection electrode is electrically connected to the first sensing line and the second sensing line through a line connection contact hole penetrating the first insulating layer (fig. 11, para 0038, the second insulating layer 130 has a plurality of via holes V4, and the touch conductive lines 116 are electrically connected to the touch electrodes 114 of the transparent electrode layer 106 through the via holes V4 respectively). 
CHEN does not disclose wherein the first sensing line extends to one side of the first direction, the second sensing line extends to an other side of the first direction, and the line connection contact hole includes a first line connection contact hole connecting the connection electrode and the first sensing line and a second line connection contact hole connecting the connection electrode and the second sensing line. 
Accordingly, the independent claim 1 is allowed. The dependent claims 2, 4, 6-17 are also allowed based on their respective dependencies from the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.